                   Case 20-11218-MFW                 Doc 795-4         Filed 07/22/20         Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                              Chapter 11
    In re:
                                                                              Case No. 20-11218 (MFW)
    THE HERTZ CORPORATION, et al., 1
                                                                              (Jointly Administered)
                                          Debtors.
                                                                               Hearing Date: August 12, 2020, at 10:30 a.m. (ET)
                                                                               Obj. Deadline: August 5, 2020, at 4:00 p.m. (ET)

   NOTICE OF APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF THE HERTZ CORPORATION, ET AL., FOR ENTRY OF AN ORDER
(I) AUTHORIZING EMPLOYMENT AND RETENTION OF UBS SECURITIES LLC AS
  INVESTMENT BANKER NUNC PRO TUNC TO JUNE 17, 2020 AND (II) WAIVING
     COMPLIANCE WITH CERTAIN REQUIREMENTS OF LOCAL RULE 2016-2

             PLEASE TAKE NOTICE that on July 22, 2020, the Official Committee of Unsecured

Creditors (the “Committee”), appointed in the above-captioned chapter 11 cases of the above-

captioned debtors (collectively, the “Debtors”), filed the Application of the Official Committee of

Unsecured Creditors of the Hertz Corporation, et al., for Entry of an Order (I) Authorizing

Employment and Retention of UBS Securities LLC as Investment Banker Nunc Pro Tunc to June

17, 2020 and (II) Waiving Compliance with Certain Requirements of Local Rule 2016-2 (the

“Application”) with the United States Bankruptcy Court for the District of Delaware, 824 North

Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Court”). A copy of the Application

is attached hereto.

             PLEASE TAKE FURTHER NOTICE that any responses to the Application must be in

writing and filed with the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd Floor,



1
             The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
             debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in
             these chapter 11 cases, for which joint administration for procedural purposes has been approved, a complete
             list of the debtors and the last four digits of their federal tax identification numbers is not provided herein. A
             complete list of such information may be obtained on the website of the debtors’ claims and noticing agent
             at https://restructuring.primeclerk.com/hertz.



13646695
            Case 20-11218-MFW        Doc 795-4      Filed 07/22/20       Page 2 of 3




Wilmington, Delaware 19801, and served upon the undersigned, so as to be received on or before

4:00 p.m., prevailing Eastern Time, on August 5, 2020.

       PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

DEMANDED BY THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.

       PLEASE TAKE FURTHER NOTICE THAT IF AN OBJECTION IS PROPERLY

FILED AND SERVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, A HEARING

WILL BE HELD ON AUGUST 12, 2020, AT 10:30 A.M. PREVAILING EASTERN TIME,

BEFORE THE HONORABLE MARY F. WALRATH, UNITED STATES BANKRUPTCY

JUDGE FOR THE DISTRICT OF DELAWARE. ONLY OBJECTIONS MADE IN WRITING

AND TIMELY FILED WILL BE CONSIDERED BY THE BANKRUPTCY COURT AT SUCH

HEARING.


                         [Remainder of page intentionally left blank.]
          Case 20-11218-MFW   Doc 795-4   Filed 07/22/20    Page 3 of 3




Dated: July 22, 2020              BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware         & ARONOFF LLP

                                         /s/ Jennifer R. Hoover
                                  Jennifer R. Hoover (No. 5111)
                                  Kevin M. Capuzzi (No. 5462)
                                  John C. Gentile (No. 6159)
                                  1313 North Market Street, Suite 1201
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 442-7010
                                  Facsimile: (302) 442-7012
                                  Email: jhoover@beneschlaw.com
                                         kcapuzzi@beneschlaw.com
                                         jgentile@beneschlaw.com

                                  -and-

                                  KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                  Thomas Moers Mayer (admitted pro hac vice)
                                  Amy Caton (admitted pro hac vice)
                                  Daniel M. Eggermann (admitted pro hac vice)
                                  Alice J. Byowitz (admitted pro hac vice)
                                  1177 Avenue of the Americas
                                  New York, New York 10036
                                  Telephone: (212) 715-9100
                                  Facsimile: (212) 715-8000
                                  Email: tmayer@kramerlevin.com
                                          acaton@kramerlevin.com
                                          deggermann@kramerlevin.com
                                          abyowitz@kramerlevin.com

                                  Proposed Counsel for the Official Committee of
                                  Unsecured Creditors
